16 F.3d 1219NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Alfonzo JONES, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF SOCIAL SERVICES;  Stokes;  Karman,Defendants-Appellees.
No. 93-1778.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1994.

Before:  MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Alfonzo Jones, pro se, appeals a district court order denying his application for leave to proceed in forma pauperis.  28 U.S.C. Sec. 1915(a).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, Jones alleged that the Michigan Department of Social Services and certain of its employees acted "unconstitutionally" and "beyond the scope of their authority" when they allegedly violated his due process rights and certain state law procedural requirements in an administrative hearing.  Along with his complaint, Jones filed an application to proceed in forma pauperis in the district court.  The district court judge summarily denied the application without explanation.  On appeal, Jones complains that the district court erred in denying his application to proceed in forma pauperis.


3
This court has held that a district court is required to state the reasons underlying a denial of a party's application to proceed in forma pauperis.  Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988);   Foster v. United States, 344 F.2d 698, 700 (6th Cir.1965) (per curiam).  In this case, the court's rationale for the denial of Jones's application is not provided.  Therefore, it is impossible for this court to determine whether the district court abused its discretion in denying the application.  See Phipps, 866 F.2d at 825.


4
Accordingly, the district court's order denying Jones in forma pauperis status is hereby vacated and the case is remanded for further findings consistent with this court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.